This appeal is from a decree dismissing a bill of complaint seeking to enjoin the issue by the City of Safety Harbor of $2,600.00 of "Waterworks Revenue Certificates" for the purpose of making additions and improvements to an existing waterworks system of the city, without the approval of the freeholder electors of the city as is required by Section 6, Article IX of the Constitution *Page 144 
of Florida as amended in 1930. The revenue certificates are to be paid solely from the revenue derived from the operation of the said waterworks system and otherwise.
The decree should be affirmed on the authority of State, exrel., v. City of Miami, 113 Fla. 280, 152 So. 6, State v. City of Daytona Beach, 118 Fla. 29, 158 So. 300; Boykin v. Town of River Junction, filed July 17, 1936; Williams v. Town of Dunnellon, and Bradley v. City of Homestead, decided at this term.
Affirmed.
WHITFIELD, C.J., TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurs upon the principle announced in his specially concurring opinion in the case of State, ex rel. City of Vero Beach, v. MacConnell, this day filed.